Citation Nr: 0310684	
Decision Date: 06/02/03    Archive Date: 06/10/03	

DOCKET NO.  00-03 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, that denied the benefit sought on 
appeal.  The veteran, who had active service from June 1961 
to August 1961, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A psychiatric disorder, specifically a bipolar disorder, 
clearly and unmistakably existed prior to service.

3.  The preexisting bipolar disorder chronically worsened or 
increased in severity during service.



CONCLUSION OF LAW

Preexisting bipolar disorder was aggravated during service.  
38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002). 

In this case, a review of the record reflects no mention of 
the VCAA in the adjudication of the veteran's claim.  
However, the obvious deficiencies in the notice requirements 
of the VCAA and any possible deficiencies in the assistance 
requirement of the VCAA are rendered moot by the favorable 
decision in this case.  In this regard, the Board undertook 
additional development after the claim was forwarded to the 
Board under the provisions of 38 C.F.R. § 19.9(a)(2) and 
obtained an additional examination of the veteran to answer 
the medical question at issue in this claim.  That 
examination report provides evidence that permits a favorable 
resolution.  Therefore, the Board finds that there is no 
prejudice to the veteran in proceeding with this appeal since 
this decision represents a complete grant of the benefit 
sought on appeal.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will proceed with appellate review.  

The veteran essentially contends that the psychiatric 
condition he now has is related to the condition he developed 
while on active duty.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered, or disease contracted, in 
the line of duty in the active military, naval or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
addition, every person employed in the active military, naval 
or air service for six months or more shall be taken to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance and enrollment, 
or where evidence or medical judgment is such to warrant a 
finding that the disease or injury existed before acceptance 
and enrollment.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.305.  A 
preexisting injury or disease will be considered to have been 
aggravated during service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

After reviewing the evidence of record, the Board finds that 
the veteran entered service with a preexisting psychiatric 
disability and that the preexisting psychiatric disability 
was aggravated during service.  At the outset, the Board 
notes that the veteran was on active duty for one month and 
25 days, far less than the six months required for him to 
have been presumed in sound condition.  Service medical 
records disclose that while no pertinent defect or 
abnormality was noted on the physical examination performed 
in June 1961 in connection with the veteran's entry into 
service, the veteran was referred for an evaluation shortly 
upon entering service based on his inability to adjust to 
service demands.  Following the psychiatric evaluation the 
veteran was noted to be a very schizoid individual who was 
becoming anxious under the stress of group living.  It was 
noted that the veteran could become psychotic if continued in 
training.  An honorable discharge was recommended and service 
physicians indicated that the veteran's disability existed 
prior to entry into service and had not been aggravated 
during service.  

There do not appear to be any records of treatment for a 
psychiatric disorder between the veteran's separation from 
service in August 1961 and 1983 when the veteran was 
hospitalized for treatment of an atypical affective 
disturbance and a mixed personality disorder.  Subsequently 
dated private and VA medical records contain various 
diagnoses, including major depression and a bipolar disorder.  
A May 2000 statement from Jimmie McAdams, D.O., reflects that 
he had seen the veteran for a psychiatric evaluation in May 
2000 and that the veteran brought records of his prior 
military service and psychiatric treatment during service.  
Dr. McAdams related that the records indicated the veteran 
had problems since his teens.  He concluded that even though 
the veteran was in service for a brief period of time the 
record appeared clear that during his military service he did 
have a marked exacerbation of his psychiatric situation which 
was felt to be directly related to the stress of enlistment 
training.  He concluded that the veteran continued to be 
disabled due to a bipolar disorder.  

Pursuant to the Board's request, the veteran was afforded a 
VA examination in July 2002.  The examiner indicated that the 
veteran's claims file was available for review.  Following a 
review of the pertinent records and an examination of the 
veteran the diagnosis following examination was a bipolar 
disorder.  The examiner commented that based upon the 
documentation and history provided, it appeared the veteran 
did have symptoms of depression prior to his enlistment and, 
perhaps, according to him some sort of mania.  The examiner 
stated that clearly these symptoms were exacerbated during 
his time in service and his symptoms subsequently became 
serious enough to require hospitalization more than once.  

The Board requested additional clarification from the 
physician who performed the July 2002 examination.  In a 
February 2003 addendum to that examination the physician 
indicated that the veteran's symptomatology did increase 
while in the Navy and it did represent a chronic worsening of 
his condition.  The examiner said that in his opinion it was 
at least as likely as not that the progression of the 
veteran's disease was significantly worsened by his 
experience on active duty.  The examiner went on to explain 
that the general progression of bipolar disorder was thought 
to be one of both biological vulnerability and affected by 
life stresses, that is, even with a high genetic 
vulnerability, there was some chance that the presentation of 
the disease will be minimal or not at all, unless an 
individual was appropriately stressed.  Therefore, the 
veteran clearly did experience such stress and his condition 
did worsen to the point where he was clearly diagnosed as 
suffering from a psychiatric disorder and required 
hospitalization, and that the experience on active duty 
appeared to be a significant contribution to the chronic 
worsening.  

The examiner also commented that while there were some 
psychiatric symptoms prior to enlisting, that was not 
equivalent to having a psychiatric diagnosis and, in fact, it 
seemed unlikely that the veteran's symptoms were so severe as 
to warrant a psychiatric diagnosis or it would seem unlikely 
that the veteran would have been allowed to enlist.  It was 
again his opinion that the veteran did suffer from a bipolar 
disorder, that it was in fact worsened as the result of his 
experience in the Navy, and therefore did represent a chronic 
worsening, as opposed to a natural progression of the 
disorder.  

Thus, the Board finds that there is ample evidence to 
demonstrate that the veteran entered service with a 
preexisting, although likely undiagnosed, bipolar disorder.  
Indeed, no psychiatric diagnosis was noted on the physical 
examination performed in connection with the veteran's entry 
into service.  Nevertheless, service physicians concluded, 
very shortly following the veteran's entry into service, that 
he did have a psychiatric disorder that existed prior to 
service which rendered him unfit for retention in service.  
The presentation of psychiatric symptomatology within six 
months of entering service, and the service physicians' 
conclusion that the disorder existed prior to service, 
clearly demonstrates that such a disorder had its onset prior 
to service.  The Board would also note that this conclusion 
is supported by the May 2000 statement from Dr. McAdams and 
the findings of the VA examination requested by the Board.  

The Board also finds that the veteran's psychiatric disorder 
chronically worsened or increased in severity, such that 
aggravation of the preexisting disease is demonstrated.  
Clearly the veteran exhibited no psychiatric symptomatology 
prior to entering service, since none was shown on the 
physical examination performed in connection with his entry 
in service, but just as clearly, the veteran became 
symptomatic and manifested psychiatric symptomatology during 
service.  Whether this represented an exacerbation of the 
preexisting disability or a chronic worsening was a medical 
question sought to be resolved by the July 2002 VA 
examination, particularly given Dr. McAdams statement that 
the veteran's disability underwent a marked exacerbation 
during service.  Suffice it to point out that the addendum to 
the July 2002 examination clearly indicates that the 
veteran's preexisting bipolar disorder underwent a chronic 
worsening, as opposed to the natural progression of the 
disorder.  Therefore, the Board finds that service connection 
for a bipolar disorder is warranted.  


ORDER

Service connection for a bipolar disorder is granted.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

